OPINION
By BARNES, J.
We have carefully read the record and given consideration to all errors set out in the petition.
We are unable to conclude that the trial court was in error in its determination of the facts.
It is not within the province of the reviewing court to disturb the judgment on the weight of the- evidence, -unless 'it is so manifestly opposed to a proper finding as to shock the conscience. In the. instant case the testimony was directly opposed in some controlling features. It was the conclusion of the trial court that there- was no negligence proved against the Railway Company, and further that the defendant was negligent in driving her automobile into and against the street car.
Counsel for plaintiff in error make numerous citations as a precedent for controlling .law. Also refers to some, unrc*436ported cases involving accidents at this same intersection. We have no quarrel with counsel’s theory of the law, but these enunciations lend little aid in determining the facts in the instant case.
Neither can we give consideration to other accidents occurring at this same intersection. Each case would stand or fall upon its own facts.
We find no prejudicial error in the record. The judgment of the lower court will be affirmed.
HORNBECK, PJ, and SHERICK, J, concur.